—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order entered June 26, 1997 directing that the adoption proceeding be scheduled for finalization rather than from the subsequent order of adoption *1050entered September 3, 1997. In our discretion, we treat the appeal as taken from the subsequent order (see, CPLR 5520 [c]; Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). (Appeal from Order of Oneida County Family Court, Morgan, J.— Adoption.) Present — Denman, P. J., Hayes, Pigott, Jr., Balio and Fallon, JJ.